Stephens, J.
1. The pleas filed by all of the defendants set up a defense of non est factum under the ruling of the Supreme Court in answer to a certified question in this case (151 Ga. 408, 107 S. E. 60), and the trial judge did not err in his charge respecting sueh defense.
2. “ Where the case has never been marked ‘ in default ’ on the doeket, nor any order taken declaring the ease to be ‘in default/ it is error to dismiss an answer to the merits of the cause, filed at a term subsequent to the appearance term, because not filed in time.” Hall v. Tiedeman, 141 Ga. 602 (87 S. E. 868). An entry on the appearance doeket that a plea-was filed, as to one of'the defendants by name, there being no entry as to any of the other defendants, could not be construed as an entry of default as to any of the other defendants, and the pleas of the latter were properly allowed at the trial term.
3. The evidence authorized the verdict for the defendants, and, since no error of law appears, the court did not err in overruling the plaintiff’s motion for a new trial.

Judgment affirmed.

Jenkins, P. J., and Hill, J., concur.